Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/29/2020.   
Claims 1-11 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 refers “exhaust volume V” and “compressor”.  
Claim 7 recites “The motor according to claim 6, wherein: the number of the tooth slots is 9, and the number of poles of the rotor is 6; or the number of the tooth slots is 6, and the number of poles of the rotor is 4; or the number of the tooth slots is 18, and the number of poles of the rotor is 6; or the number of the tooth slots is 24, and the number of poles of the rotor is 4.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the exhaust volume V of the compressor”.   Before this recitation, “exhaust volume” has not been discussed.  It is vague and indefinite as there is insufficient antecedent basis for this limitation in the claim. 
As pointed out in search reports of international offices (IDS), the exhaust volume V of the compressor having unit of cm.sup.3 is vague and indefinite.  Volume is definable by 3-D space.  Application does not define what the exhaust volume is.  	
Not only the search reports of international offices (IDS), it is referred as below. 
1. Exhaust volume  (namely volume flow)Under the rated exhaust pressure, the air volume discharged by the air compressor per unit time is converted to the air volume under the intake state, which is the air compressor's exhaust volume (namely volume flow), and the unit is m³/min.
“https://www.jaguarcompressors.com/info/exhaust-volume-of-screw-compressor-47897011.html”     
Claim 1 recites “the maximum radius R of an outer edge of the rotor”.  Said “an outer edge of the rotor” gives multiple choices of outer edge of the rotor when outer edge shape of the rotor is not a circle.  The claim does not define outer edge shape of the rotor.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI (JP 2006144731 A, IDS) in view of WALME et al (US 20180248418 A1).  

As for claim 1, INAGAKI discloses a motor (103) for a compressor (title), comprising: 
a stator (111) comprising a stator core (112) of a circular tubular shape (Fig. 2), 
wherein the stator core has an inner diameter and an outer diameter (Fig. 2), and it is shown appeared to be the ratio k of the inner diameter to the outer diameter satisfies k>0.5 (see NOTE 1); and 
a rotor (121) provided in a cylindrical space formed by the stator core and comprising a rotor core and a magnetic member (122) provided on the rotor core (refer applicant’s Fig. 2). 
NOTE 1: INAGAKI discloses “Outer diameter ratio of the rotor 121 in relation to effective outer diameter of the stator iron core 112 is set to 0.55 or greater”.  It is well-known in the art that air-gap between stator and rotor is very small.  
WALME supports that the air gap L1 is approximately 0.3 mm [0092] while outer diameter L2 of the stator 9 is contained between 40 mm and 60 mm, and is preferably 52 mm.  The ratio of airgap to stator outer diameter is merely 0.00577.  
WALME further discloses a motor for a compressor, wherein the stator core has the ratio k of the inner diameter (L4, Fig. 3) to the outer diameter (L2) is between 40% and 60%, preferably approximately 51.5% [0066, 0092], which satisfies k>0.5 by selection within the range. it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed selected from the range defined by INAGAKI for high performance levels.  
Following limitation is vague and indefinite.  
wherein the exhaust volume V of the compressor, the mass M of the rotor core and the magnetic member, and the maximum radius R of an outer edge of the rotor satisfy 2<V/(M*R.sup.2)*1000<4, wherein the unit of the exhaust volume V of the compressor is cm.sup.3, the unit of the mass M of the rotor core and the magnetic member is g, and the unit of the maximum radius R of the outer edge of the rotor is cm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As for claim 2, INAGAKI as modified discloses the motor according to claim 1, wherein: the ratio k of the inner diameter to the outer diameter of the stator core satisfies k>0.57 selected from the range of WALME teaching the stator core has the ratio k of the inner diameter (L4, Fig. 3) to the outer diameter (L2) is between 40% and 60%.  The limitation “the exhaust volume V of the compressor, the mass M of the rotor core and the magnetic member, and the maximum radius R of the outer edge of the rotor satisfy 2.2<V/(M*R.sup.2)*1000<3.7” is an obvious matter as discussed in claim 1 above. 
As for claim 3, INAGAKI as modified discloses the motor according to claim 1, wherein: the magnetic member comprises a permanent magnet (in the rotor).
As for claim 4, INAGAKI as modified discloses the motor according to claim 3, wherein: the motor comprises a rare earth permanent magnet synchronous motor [0024].  The motor of Fig. 2 is a synchronous motor.  
As for claim 5, INAGAKI as modified discloses the motor according to claim 1, wherein: the motor comprises a concentrated winding motor (Fig. 2, abstract, etc.).
As for claim 6, INAGAKI as modified discloses the motor according to claim 1, wherein: the stator core comprises a plurality of punched (product by process limitation, MPEP 2113) laminations stacked together; and each punched lamination is provided with a plurality of tooth slots (between teeth 114) formed in an inner side of the punched lamination and uniformly distributed along a circumference of the punched lamination.
[Product by Process claim. MPEP 2113] The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight. 
As for claim 7, INAGAKI as modified discloses the motor according to claim 6, wherein: WALME further discloses the number of the tooth slots is 6 (Figs. 2-4), and the number of poles of the rotor is 4 (Fig. 10).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for high performance levels.  
As for claim 8, INAGAKI as modified discloses the motor according to claim 1, wherein: the rotor has a magnetic pole structure of V type or W type (see a pair of magnets in Fig. 2 when viewed from rotor center).
As for claim 9, INAGAKI as modified discloses a compressor (title, Fig. 1), comprising: the motor according to claim 1.
As for claim 10, INAGAKI as modified discloses the compressor according to claim 9, wherein: the compressor is a single-cylinder rolling rotor compressor (Fig. 1).
As for claim 11, INAGAKI as modified discloses a refrigeration device, comprising: the compressor according to claim 9 (Fig. 1, abstract, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834